THE COURT
ruled
(BENEDICT, District Judge)
that the general language of section 3397 would cover such a case, while, to exclude such a case, the word “thereon,” or similar words, must be interpolated after the words “to be used;” that, if such word should be interpolated, it would be necessary to prove, in addition to the act of affixing the described stamp to a box containing cigars, the further fact, that the cigars were of foreign or of domestic manufacture, according to the character of the stamp affixed, when such fact was not made material by any words in the statute; that such a construction would lead to compelling proof that the stamp affixed was a counterfeit of the stamp required to be placed upon the particular box of cigars which formed the subject of the charge, and thus evasions of the law would be rendered easy; and that the prevention of the use or circulation of stamps in the similitude or likeness of customs stamps required to be used by the laws of the United States, was a legitimate object of a statute of the United States, and it was no objection to such a statute, that an indirect effect of it would be to prevent the sale of domestic cigars as foreign made cigars, which had paid a duty.